                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


United States of America,                                   Case No. 3:17CR159

                      Plaintiff

               v.

Phillip M. Carl,

                      Defendant


       Telephonic status conference re. restitution held November 5, 2018. Time: 1 hour, 5 minutes.

Court reporter: Angela Nixon (419.213.5518).

       It is hereby

       ORDERED THAT:

       1.      On the government’s motion, restitution in the amount of $5,000, due and payable

               immediately, be, and the same hereby is, awarded to the victim of the offense

               described in Count 3 of the indictment;

       2.      Restitution in the amount of $90,000, due and payable immediately, be, and the same

               hereby is, awarded to the victim of the offense described in Count 1 of the

               indictment.

       3.      The $10,000 special assessment under the Juvenile Victims Trafficking Act is due

               and payable immediately.
4.     On or before December 17, 2018, the defendant, his mother, and his brother must

       submit sworn financial statements to the government.

5.     Leave be, and the same hereby is, granted to the government to conduct, in its

       discretion, a debtor’s exam of the defendant.

6.     The clerk of court shall forthwith enter an amended judgment to reflect the amounts

       of restitution owing to the victims of the defendant’s offenses.

So ordered.


                                                       /s/ James G. Carr
                                                       Sr. U.S. District Judge




                                         2
